UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7440


ANGELO KARON WILLIAMS, sui juris, Freeman,

                Petitioner – Appellant,

          v.

ERIC H. HOLDER, JR., his official capacity as: Attorney
General for United States; REX W. COFFEY, In his official
capacity as: Sheriff for Charles County Maryland; ROD J.
ROSENSTEIN, In his official capacity as: Attorney for
United States Court; WILLIAM MOOMAU, In his official
capacity as: Assistant Attorney for the United States
District Court; PETER J. MESSITTE, In his official capacity
as: Judge for the United States District Court,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-00252-PWG)


Submitted:   February 25, 2014               Decided:   March 6, 2014


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo Karon Williams, Appellant Pro Se. Jason Daniel Medinger,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Angelo Karon Williams, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.       We    have   reviewed    the    record      and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Williams v. Holder, No. 8:13-cv-00252-

PWG (D. Md. Aug. 16, 2013).             We deny Williams’ motions to amend

the   caption   and    for    summary    judgment/show       cause    hearing     and

dispense   with       oral    argument    because      the    facts    and   legal

contentions     are   adequately      presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3